DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, filed 03/24/2022, with respect to Claims 3, 4, 9, 11, 12, and 22 have been fully considered and are persuasive. The objection of Claims 3, 4, 9, 11, 12, and 22 has been withdrawn. 
Applicant’s arguments, see page 14, filed 03/24/2022, with respect to the rejection Claims 1 and 2 on the grounds of nonstatutory double patenting are acknowledged and the terminal disclaimer filed 06/30/2022 has been received. The double patenting rejection of Claims 1 and 2 has been withdrawn. 
Applicant’s arguments, see pages 14-18, filed 03/24/2022, with respect to the rejection of Claims 1-5, 7-13, 15-16, 18, and 21-23 under 35 U.S.C. §. 103 have been fully considered and are persuasive.  The rejection of Claims 1-5, 7-13, 15-16, 18, and 21-23 under 35 U.S.C. §. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Yangzhou Du on 06/22/2022 and 06/28/2022.
The claim set filed 03/24/2022 has been amended as follows: 
A system for determining blood pressure, comprising: 
at least one storage medium including a set of instructions; 
a communication platform connected to a network; and 
at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
receive a request to determine a blood pressure of a first subject from a terminal; 
obtain data related to a heart activity of the first subject in response to the request; 
determine a personalized model for predicting blood pressure with respect to the first subject; 
determine the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject; and 
send the blood pressure of the first subject to the terminal in response to the request; 
wherein to determine the personalized model for predicting blood pressure with respect to the first subject, the at least one processor is further directed to: 
obtain historical data related to heart activities of a plurality of second subjects, wherein the plurality of second subjects includes the first subject, and the historical data includes a plurality of historical blood pressure measurements with respect to the plurality of second subjects; 
generate a first model for predicting first blood pressure based on the historical data related to the heart activities of the plurality of second subjects; generate a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects: 
determine a preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects; and 
generate the personalized model for predicting blood pressure with respect to the first subject based on the preliminary model for predicting blood pressure and at least part of historical data related to the heart activity of the first subject.

9. A method for determining blood pressure implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising: 
receiving a request to determine a blood pressure of a first subject from a terminal; 
obtaining data related to a heart activity of the first subject in response to the request; 
determining a personalized model for predicting blood pressure with respect to the first subject; 
determining the blood pressure of the first subject using the personalized model based on the data related to the heart activity of the first subject; and 
sending the blood pressure of the first subject to the terminal in response to the request; 
wherein the determining the personalized model for predicting blood pressure with respect to the first subject further comprises: 
obtaining historical data related to heart activities of a plurality of second subjects, wherein the plurality of second subjects includes the first subject, and the historical data includes a plurality of historical blood pressure measurements with respect to the plurality of second subjects; 
generating a first model for predicting first blood pressure based on the historical data related to the heart activities of the plurality of second subjects; 
generating a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first bloodResponse to Non-Final Office ActionAttorney Docket No.: 20624-0011US00Application No.: 16/633,167Page 6 of 19 pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects: 
determining a preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects; and generating the personalized model for predicting blood pressure with respect to the first subject based on the preliminary model for predicting blood pressure and at least part of historical data related to the heart activity of the first subject.

18. A system for determining blood pressure, comprising: 
at least one storage medium including a set of instructions; 
a communication platform connected to a network; andResponse to Non-Final Office ActionAttorney Docket No.: 20624-0011US00Application No.: 16/633,167Page 8 of 19 
at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to: 
receive a request to determine a blood pressure of a first subject from a terminal; 
obtain data related to a heart activity of the first subject in response to the request; 
send the data related to the heart activity of the first subject to a cloud server; 
receive the blood pressure of the first subject determined by the cloud server, wherein the blood pressure of the first subject is determined by performing: 
determining a personalized model for predicting blood pressure with respect to the first subject, wherein the personalized model is determined by performing the following steps: 
obtain historical data related to heart activities of a plurality of second subjects, wherein the plurality of second subjects includes the first subject, and the historical data includes a plurality of historical blood pressure measurements with respect to the plurality of second subjects: 
generate a first model for predicting first blood pressure based on the historical data related to the heart activities of the plurality of second subjects; 
generate a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted byResponse to Non-Final Office ActionAttorney Docket No.: 20624-0011US00Application No.: 16/633,167 Page 9 of 19the first model based on the historical data related to the heart activities of the plurality of second subjects: 
determine the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects; and 
generate the personalized model for predicting blood pressure with respect to the first subject based on the preliminary model for predicting blood pressure and at least part of historical data related to the heart activity of the first subject; 
determining a blood pressure of the first subject using the personalized model based on the data related to a heart activity of the first subject; and 
send the blood pressure of the first subject to the terminal in response to the request.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3,7-11,15-16,18 and 21-24 are allowed.
Regarding Claim 1, the prior art fails to teach wherein the at least one processor is further directed to: generate a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects; and determine the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects. 
Claims 2-3 and 7-8 are allowed by virtue of dependence on Claim 1.
Regarding Claim 9, the prior art fails to teach: generating a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects; and determining the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects.  
Claims 10-11 and 15-16 are allowed by virtue of dependence on Claim 9.

Regarding Claim 18, the prior art fails to teach: wherein when executing the set of instructions, the at least one processor is directed to: generate a second model for predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted byResponse to Non-Final Office ActionAttorney Docket No.: 20624-0011US00Application No.: 16/633,167 Page 9 of 19the first model based on the historical data related to the heart activities of the plurality of second subjects: and determine the preliminary model for predicting blood pressure based on the first model, the second model, and at least part of the historical data related to the heart activities of the plurality of second subjects;
Claims 21-24 are allowed by virtue of dependence on Claim 18.

The prior art Ripoll et al (US 20130012823 A1, cited in applicant’s 07/06/2021 IDS) discloses predicting error ([0035], [0083], [0087], [0088]). However, this error is white noise, not a residual. 
Another prior art, Sheng et al (CN 106599821 A), discloses a method for training the BP neural network model, comprising: generating a plurality of samples, each sample comprising the pulse value, the diastolic pressure value, the systolic pressure value and corresponding PERCLOS value measuring result; selecting a sample generating from the sample in the pulse value in the sample, a diastolic blood pressure value and the systolic pressure value input of the BP neural network model to obtain the PERCLOS value prediction result; selecting the PERCLOS value of sample of the error; and updating parameters of the BP neural network model. However, Sheng does not disclose predicting error.
The prior art Rinehart et al (US 20120179136 A1, cited in applicant IDS filed 03/08/2022), discloses examining a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects ([0091]), but not predicting a plurality of residuals between the plurality of historical blood pressure measurements and values of the first blood pressure predicted by the first model based on the historical data related to the heart activities of the plurality of second subjects.
Finally, Cavet et al (US 2015/0377909 Al, cited in applicant’s 07/06/2021 IDS), discloses estimating error ([0235]-[237]), but this error is generalized error, not a plurality of residuals. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791